Citation Nr: 0203996	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to initial ratings for posttraumatic stress 
disorder (PTSD) in excess of 30 percent prior to December 30, 
1997 and in excess of 70 percent from December 30, 1997.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
July 1979.  
This appeal is before the Board of Veterans' Appeals (Board) 
from July 1999 and subsequent rating decisions from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Although the certified issues include the issue of 
entitlement to an earlier effective date for the assignment 
of a total rating based on individual unemployability (TDIU), 
in light of the determination rendered with regard to the 
issue of entitlement to increased initial ratings for PTSD, 
that issue is moot and will not be addressed for reasons set 
forth below.  


FINDINGS OF FACT

1.  The old criteria for PTSD in effect prior to November 7, 
1996 are more favorable to the veteran.  

2.  The veteran experienced severe emotional stress and 
anxiety resulting from two in-service rapes and two assaults 
that caused daily dysfunction in interpersonal relationships 
since service and anxiety and depression that interfered with 
her work since 1993.  

3.  The veteran was able to maintain and retain employment 
until December 30, 1997; she earned a building contractor's 
license in 1997, and she built her first house for friends 
from church in late 1997.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no more than 70 
percent for PTSD prior to December 30, 1997 are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. §§ 4.2, 
4.130, Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) .  
2.  The criteria for a 100 percent schedular evaluation for 
PTSD from December 30, 1997 are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)); 38 C.F.R. §§ 4.2, 4.130, Diagnostic Code 
9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's diagnosis of PTSD is related to two rapes and 
two personal assaults that occurred in the military. 

After service, the veteran worked as a church daycare center 
director from 1983 and as a beverage server, painter, and 
landscaper until she secured a position with a well-known 
parcel delivery service in December 1989.  She suffered a 
nonservice-connected injury to her back at work in 1990 and a 
head-on car collision in March 1991 that caused a head injury 
and thwarted her recovery from the back injury.  Because she 
could not go back to work at the parcel service, she 
eventually earned a Bachelor of Science degree in managerial 
leadership and started work as a part-time real estate agent 
in 1993.  Although she worked part-time for the next few 
years, she continued to suffer from back pain, anxiety, and 
depression.  During this time, she participated in sexual 
trauma group therapy with other female veterans and took 
prescription antidepressants and sleep aids.  While separated 
from her husband, her residence was mysteriously burned, and 
as a result, her three foster children were removed from her 
home for safety reasons.  The veteran earned a contractor's 
license in 1997 and built a house from the ground up in late 
1997.  

A July 1999 rating decision granted service connection and an 
initial 30 percent rating for PTSD from October 29, 1993, 
a temporary total rating based upon hospitalization from 
March 3, 1998, and an initial 70 percent rating from June 1, 
1998.  The veteran perfected a timely appeal of the initial 
ratings.  

An August 1999 rating decision granted the initial 70 percent 
rating for PTSD from an earlier effective date of December 
30, 1997.  A September 1999 rating decision granted TDIU from 
June 1, 1998, and a March 2000 rating decision granted TDIU 
from an earlier effective date of December 30, 1997.  The 
issues as certified on appeal are entitlement to initial 
ratings in excess of 30 percent prior to December 30, 1997 
and in excess of 70 percent from December 30, 1997 and 
entitlement to an effective date prior to December 30, 1997 
for the grant of TDIU.  For reasons set forth below, the 
Board has revised the issues.  

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In this case, the RO obtained the 
available medical records from the identified health care 
providers.  The veteran received VA examinations, filed lay 
statements with the RO, and in an April 2001 statement, 
withdrew her previous requests for hearings.  The July 1999, 
August 1999, September 1999, and March 2000 rating decisions 
and the August 1999, March 2000, and October 2001 statements 
of the case informed the veteran of the evidence needed to 
substantiate her claims.  Since the veteran was informed of 
the evidence needed to substantiate her claims and provided 
ample opportunity to submit such evidence, and the VA has 
also attempted to obtain such evidence, the VA has fulfilled 
its duty to assist and inform the veteran.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Entitlement to an initial rating for PTSD in excess of 30 
percent prior to December 30, 1997

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that PTSD has caused greater 
impairment of her earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  The 
rating for PTSD must be considered from the point of view of 
the veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10 (2001).  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

While this appeal was pending, the rating criteria for PTSD 
were revised effective November 7, 1996.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Thus, for the period from 
October 29, 1993 to November 7, 1996, the Board will apply 
the old criteria for PTSD, and for the period from November 
7, 1996, the Board will apply the more favorable of the old 
criteria and the new criteria for PTSD.  

Prior to November 1996, governing regulations provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  The old 
rating criteria for PTSD states that a 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; or the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is assigned if an 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is assigned if an ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 
evaluation is assigned if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
maintain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  See Johnson v. Brown, 7 Vet. App. 95 
(1994) (demonstrable inability to obtain or retain employment 
is a satisfactory basis for a 100 percent rating).

Under the old criteria for PTSD, the evidence supports an 
increased initial rating of 70 percent prior to December 30, 
1997.  The February 1999 and June 1999 VA social workers 
stated that the veteran experienced severe emotional stress 
and anxiety resulting from two in-service rapes and a third 
assault that had caused daily dysfunction in interpersonal 
relationships since service and anxiety and depression that 
interfered with her work since 1993.  The June 1999 VA doctor 
and social worker noted that the veteran had received sexual 
trauma group therapy and had taken prescription 
antidepressants and sleep aids since 1982.  The VA doctor and 
social worker opined that physical and psychological pain had 
forced the veteran to stop working as a real estate agent in 
October 1997.  In April 1995, the veteran reported being sick 
for three days afterwards whenever she cried.  The June 1999 
VA doctor indicated that, although the veteran was a very 
bright person who had done many things well in her life, her 
life had deteriorated without ever stabilizing.  

According to a July 1999 TDIU application and November 1999 
lay statement, the veteran made sincere efforts to earn a 
living because, as a part-time real estate agent, she held 
open houses, listed houses, and closed a few sales when she 
could overcome anxiety.  Because she worked solely on 
commission, she earned no income when she could not work and 
sometimes even when she did work.  Based on her income from 
house sales, she felt that she was not gainfully employed in 
any year, except possibly 1995.  A January 2000 Social 
Security statement shows that she earned $0 in 1993, less 
than $3000 in 1994, less than $7000 in 1995, and $0 for every 
year since 1996.  The July 1999 TDIU application further 
shows that the number of part-time hours that the veteran was 
able to work gradually decreased because she was unable to 
deal with conflict of any kind and found herself frustrated 
and unable to show properties when she felt anxious.  She 
went from working 15-20 hours per week in 1995 to 10-15 hours 
per week in 1996 to 5-10 hours per week in 1997.  By August 
1997, her doses of Zoloft had been increased to the maximum, 
and she had started taking trazodone to aid sleep.  

Given the gradual deterioration in the number of hours that 
the veteran was able to work, the documented lack of income 
showing that she closed no house sales in 1993 and after 1995 
and few house sales in 1994 and 1995, the characterization of 
PTSD symptoms as severe by the June 1999 VA physician and 
social worker, and resolving all reasonable doubt in the 
veteran's favor, the veteran's PTSD symptoms will be deemed 
to have caused severe impairment in her ability to establish 
or maintain effective or favorable relationships with people 
and severe industrial impairment as a result of reduced 
reliability, flexibility, and efficiency levels.  Thus, under 
the old criteria for PTSD, an initial 70 percent rating is 
warranted for the rating period from October 29, 1993 to 
December 30, 1997.  

An initial 100 percent rating was not warranted under the old 
criteria prior to December 30, 1997.  The attitudes of all 
contacts except the most intimate were not so adversely 
affected as to result in virtual isolation in the community, 
and the veteran's PTSD symptoms did not border on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
The July 1993 VA examiner found that the veteran was stable, 
and she socially interacted at church.  According to a June 
1999 VA social survey, she earned a Bachelor of Science 
degree in managerial leadership in 1993 and a building 
contractor license in 1997.  As a part-time real estate agent 
since 1993, she had established some social and professional 
relationships with customers and other agents when she could 
overcome her anxiety.  While she continued real estate work, 
she utilized her newly earned contractor's license to build a 
house for friends from church in late 1997.  An examiner 
deemed her mood to be stable, and she recognized that she 
overworked as a means to avoid facing emotions in December 
1997.  Although she may have felt alone, the veteran was not 
isolated in the community.  

At the same time that the veteran experienced nightmares 
about the in-service rapes and assaults that led to service 
connection for PTSD, several VA examiners commented on her 
intelligence and persistence in trying to find a suitable 
occupation, and the medical evidence showed no gross 
repudiation of reality.  Although she went into deep 
financial debt while building her first house for sale, the 
house was completed, and an August 1999 statement from her 
real estate employer shows that she worked at real estate 
sales until mid-February 1998.  Except for a single punching 
incident in reaction to ongoing abuse from an ex-boyfriend, 
the veteran generally expressed anger without explosions of 
aggressive energy or profound retreat from mature behavior.  
She dealt with abusive partners by seeking help at group 
therapy and by obtaining a restraining order and divorces, 
and the record showed no physical altercation while working 
as a real estate agent or general contractor.  In spite of 
depression and anxiety, the veteran continued to care for her 
two children, and until alleged arson of her residence by her 
ex-husband, the state allowed her to care for three foster 
children.  

Nor was the veteran demonstrably unable to maintain or retain 
employment.  The July 1999 VA social survey showed that the 
veteran completed barber school and clerk training in service 
and earned a bachelor of science degree in managerial 
leadership in 1993.  She also worked as a church daycare 
center director from 1983 and as a beverage server, painter, 
and landscaper until she secured a position with a well-known 
parcel delivery service in December 1989.  If not for a 
nonservice-connected injury to her back at work in 1990 and a 
head-on car collision in March 1991 that thwarted her 
recovery from the back injury, the veteran would have 
returned to work with the parcel delivery service.  She 
showed versatility and intelligence while she worked as a 
real estate agent and general contractor, and her work 
history showed an ability to adapt to another, perhaps more 
sedentary, occupation.  For all of the foregoing reasons, an 
initial rating higher than 70 percent was not warranted under 
the old criteria for PTSD prior to December 30, 1997.  

Likewise, an initial 100 rating was not warranted prior to 
December 30, 1997 under the new criteria for PTSD in effect 
from November 7, 1996.  Under the amended criteria, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  

Specifically, although tense in July 1996, the veteran denied 
having suicidal or homicidal ideation, hallucinations, or 
delusions.  She was not considered a threat to others or to 
herself in June 1994.  She admitted an obsession with 
cleanliness, but cleaning rituals did not lead to an 
inability to perform activities of daily living.  In June 
1994, the veteran's speech was coherent and relevant, and in 
May 1996, she stared for long periods, and her speech was 
vague at times.  Overall, however, she expressed herself 
clearly to VA examiners, who deemed her to be intelligent, 
and after an initial adjustment, she expressed herself well 
at group therapy.  Even while on medications to treat ongoing 
depression, she independently earned her contractor's 
license, built her first house for sale, and cared for her 
children.  The single physical confrontation with an ex-
boyfriend, which was never repeated, was a reaction to his 
ongoing abuse.  The veteran was fair in contact with time, 
place, and person, as documented by a June 1994 VA examiner, 
and the veteran demonstrated no memory loss for names of 
close relatives, own occupation, or own name.  She named 
significant others in her life and described the same work 
and family history to various VA examiners.  She was fairly 
groomed in June 1994, and more recent VA examiners noted that 
she was very clean and neat in her appearance. 

While the veteran's real estate work was stressful, the 
record did not show total occupational and social impairment.  
In April 1995, she reported being sick from work for three 
days once she started crying, and she admitted to some anger 
and mood swings.  She was frustrated that back pain and 
anxiety prevented her from working more hours and showing 
more houses to earn commission on sales.  She did, however, 
adapt to this stress.  Even while working as a real estate 
agent, she earned a contractor's license and built an entire 
house from the ground up.  While having difficulty 
establishing healthy relationships with former husbands and 
boyfriends, she made friends at church, bonded with her 
children, and got along well with others in her therapy 
group.  For all these reasons, a rating higher than 
70 percent is not warranted under either the old or new 
criteria for PTSD prior to December 30, 1997.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In this case, the 
symptomatology associated with the veteran's PTSD does not 
more nearly approximate the criteria for a higher evaluation.  
Moreover, the evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated for the 
period prior to December 30, 1997.  Smallwood v. Brown, 10 
Vet. App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b) (2001).  The 
evidence does not show that the veteran's PTSD symptoms alone 
markedly interfered with employment or caused frequent 
hospitalizations.  Nonservice-connected back pain contributed 
to the veteran's inability to work more hours as a real 
estate agent, and she had other marketable job skills.  The 
July 1999 VA social survey showed that she completed barber 
school and clerk training in service and earned a Bachelor of 
Science in managerial leadership in 1993.  She also worked as 
a church daycare center director from 1983 and as a beverage 
server, painter, and landscaper until she secured the 
position with the parcel delivery service in December 1989.  
Although her nonservice-connected back injury prevented her 
from working at a job that required heavy lifting, she could 
have worked at another occupation.  Referral for 
extraschedular consideration was not warranted.  


Entitlement to a rating for PTSD in excess of 70 percent from 
December 30, 1997

Because the veteran appealed the initial disability rating 
assigned, the Board must also determine whether "staged 
ratings" are in order, i.e., whether she is entitled to a 
higher schedular evaluation from December 30, 1997.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (if there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found); AB 
v. Brown, 6 Vet. App. 35 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation and the 
claim remains in controversy when a lesser benefit is 
awarded).  Again, the Board must apply the more favorable 
version of the evaluation criteria.  Karnas, supra.  

As discussed above, the veteran's PTSD symptoms from 1993 to 
1997 were severe, but had not resulted in total social or 
occupational disability.  However, when she was seen on 
December 30, 1997, treatment notes reflect that she reported 
that things were not going well for her and that she had 
become more suicidal than she had ever been.  Her affect was 
flat.  She was tearful.  She inquired about the possibility 
of being an inpatient so she could rest safely.  Since that 
time, the veteran has been essentially unable to work.  Under 
the provisions of the old criteria, a 100 percent rating is 
warranted when the veteran is demonstrably unable to maintain 
or retain employment.  Thus, the evidence warrants assignment 
of a 100 percent schedular evaluation from December 30, 1997.  

The Board notes that, although it assigned a 70 percent 
rating, the RO awarded the veteran TDIU effective from 
December 30, 1997.  However, the assignment of a 100 percent 
schedular evaluation for PTSD, the veteran's sole service-
connected disability, is the greater benefit to the veteran.  
Moreover, an award of TDIU would provide the veteran with no 
additional compensation.  See VAOPGCPREC 6-99.  Therefore, 
the certified issue of entitlement to an earlier effective 
date for the award of TDIU is moot.  The question of whether 
the evidence warrants the assignment of a 100 percent 
evaluation for PTSD prior to December 30, 1997 is already 
encompassed in the above discussion.  


ORDER

Entitlement to an initial 70 percent rating, but no higher 
prior to December 30, 1997, for PTSD is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement to an initial 100 percent schedular rating for 
PTSD from December 30, 1997 is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

